DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 USC 102 rejection of claim(s) 1, 11, and 20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.
Applicant's arguments filed 10/27/2022 with respect to the 35 USC 112(b) rejections of claims 4, 5, 23, and 24 have been fully considered but they are not persuasive.  Applicant argues that “a person of ordinary skill would have understood this claim language upon review of the disclosures in the specification, for example, at least at paragraph 83 (“The second transfer selection transistor 1303b is connected to a complement of the first transfer select signal (e.g., TXx_n)”’), paragraph 84 (“The gate of the transfer selection transistor 1303b may be connected to a complement of transfer select signal TXx 1311la (namely, a transfer select signal/TXx 1311b)”), and paragraph 89 (“a transfer select signal represented by TXx and its complement/TXx’’) as well as Figure 13A (“TXx” and “T'Xx_n’), Figure 13B (“TXx” and “TXx”), and Figures 14 and 15B (“TXx” and “/TXx”)”.
The examiner disagrees and points out that the language in the claim uses the word “complement” without establishing a relationship with another element/signal to establish a complementary relationship.  Without claiming a complementary relationship with another element/signal, it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different, such as a complimentary signal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.
Claim 5 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.
Claim 23 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.
Claim 24 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8-21, 25, and 27-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meynants (U.S. Pub. No. 20130001404) in view of Sako (U.S. Pat. No. 6933973).
Regarding claim 1, Meynants discloses:
A circuit comprising:
a first transfer transistor connecting a photodiode to a floating diffusion node (transfer gate tr of a transistor of a four transistor pixel is between photodiode pd and floating diffusion fd, par. 2 and 83 and Figs. 1 and 26), wherein the first transfer transistor is individually selectable by a combination of:
(i) a first transfer select input (transfer control line TR of a row y, where transfer gate tr is switched on when TR is high and TREN is high, par. 83 and Figs. 26 and 27), and
(ii) a second transfer select input (control line TREN of a column x (example of col. 1 or col. 2 in Fig. 27), where transfer gate tr is switched on when TR is high and TREN is high, par. 83 and Figs. 26 and 27),
a reset transistor (reset switch res as a transistor of a four transistor pixel, par. 2 and 83 and Figs. 1 and 26) connected between one or more potentials and the floating diffusion node (reset switch res as a transistor is connected between floating diffusion fd and power supply VDD, par. 2, 55, 83, and Fig. 26), wherein the reset transistor is individually selectable by: (i) a first reset select input (control line RES connected to gate of reset transistor res, where when RES turns on transistor res the voltage VDD is provided to the floating diffusion fd, par. 2 and Figs. 1 and 26);
an output transistor in a source-follower configuration with a gate connected to the floating diffusion node (buffer amplifier (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd, par. 2, 83, and Fig. 26); and
a selection transistor connected to the output of the output transistor (select switch sel as a transistor of the four transistor pixel connected to a source/drain terminal of transistor sel, par. 2, 83, and Fig. 26).
Meynants is silent with regards to the reset transistor is individually selectable by a combination of: (i) a first reset select input; and (ii) a second reset select input; a first reset selection transistor having a gate terminal connected to (i) the first reset select input or (ii) the second reset select input, and the first reset selection transistor also being connected between (1) a gate terminal of the reset transistor and (2) the other of (a) the first reset select input or (b) the second reset select input.
Sako discloses in 6:27-7:10 and Fig. 7 that a reset transistor (transistor serving to reset a photodiode) is individually selectable by a combination of: (i) a first reset select input (selection signal X applied to the gate of transistor T1, where when selection signal X is high transistor T1 provides photodiode reset signal PDR to the gate of the transistor serving to reset the photodiode, and where pixel sensor selection signal X coupled to address signal selection signal output from row decoder 50); and (ii) a second reset select input (selection signal !X applied to the gate of transistor T2, where when selection signal X is low transistor T2 provides a low signal to the gate of the transistor PDG serving to reset the photodiode PD, and thus the pixel sensor is not reset, and where pixel sensor selection signal X! is coupled to address signal selection signal output from row decoder 50); a first reset selection transistor (transistor T2) having a gate terminal connected to (i) the first reset select input or (ii) the second reset select input (gate of transistor T2 is connected to selection signal X!), and the first reset selection transistor also being connected between (1) a gate terminal of the reset transistor and (2) the other of (a) the first reset select input or (b) the second reset select input (transistor T2 is between the gate of the transistor serving to reset a photodiode and selection signal X).  As can be seen in 6:56-61 this is advantageous in that even in a row selected by the active pixel sensor selection signal X, a pixel in a column block that is not selected is not reset.
“A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As Meynants and Sako both teach providing reset circuitry for resetting pixel signals stored in pixel components used for pixel signal readout, one of ordinary skill in the art could have substituted the reset transistor and related circuitry of Sako for the reset transistor of Meynants, and the results of the substitution would have been predictably providing a reset signal to the reset transistor res of Meynants based on row and column selection signals.
Regarding claim 2, Meynants further discloses:
a first transfer selection (switch (shown as a transistor in Fig. 26) is between the transfer control line TR and the gate of transfer gate tr (transistor), par. 2, 83, and Figs. 1 and 26) transistor having a gate terminal connected to
(i) the first transfer select input, or
(ii) the second transfer select input (gate connected to TREN for a column, par. 2, 83, and Figs. 1, 26, 27);
the first transfer selection transistor being connected between (1) a gate terminal of the first transfer transistor, and (2) the other of:
(a) the first transfer select input, or
(b)the second transfer select input (switch (shown as a transistor in Fig. 26) is between the transfer control line TR and the gate of transfer gate tr (transistor), par. 2, 83, and Figs. 1 and 26).
Regarding claim 6, Meynants further discloses:
a transfer selection transistor (transistor in Fig. 26 to which signal TREN is applied at a gate, par. 2, 83, and Figs. 1 and 26) having a gate terminal connected to one of (i) the first transfer select input, or (ii) the second transfer select input (gate of the transistor to which TREN is applied, par. 2, 83, and Figs. 1 and 26), the transfer selection transistor also being connected between (1) a gate terminal of the first transfer transistor, and (2) the other of (a) the first transfer select input or (b) the second transfer select input (transistor in Fig. 26 to which signal TREN is applied at a gate is between the transistor with transfer gate tr and transfer control line TR, par. 2, 83, and Figs. 1 and 26).
Regarding claim 8, Meynants is silent with regards to at least one anti-blooming transistor.  Meynants (in another section of the specification) discloses in par. 75 that a pixel can include a gate VAB (shown as a transistor) used as a horizontal anti-blooming drain.  As can be seen in par. 75 this is advantageous in that the gate VAB can be used to drain excess charges from the photodiode in case of overexposure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one anti-blooming transistor.
Regarding claim 9, Meynants is silent with regards to the circuit being in a spectrometer system.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using pixels circuits as part of an image sensor in spectrometer systems.  This is advantageous in that images of a spectrum of light can be recorded and analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to the circuit being in a spectrometer system.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 10, Meynants further discloses:
at least one transfer selection control circuit configured to (i) individually address the first transfer select input, and (ii) individually address the second transfer select input. (controller controls the control signals for columns and rows of pixels and can be an ASIC, processor or other circuitry, par. 80-81).
Regarding claim 11, Meynants discloses:
A CMOS (In any of the embodiments, the pixel structures can be semiconductor pixel structures formed by a process such as CMOS, par. 26) sensor comprising:
at least one source-follower output (buffer amplifier (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd, par. 2, 83, and Fig. 26);
at least one transfer selection control circuit configured to control (controller controls the control signals for columns and rows of pixels and can be an ASIC, processor or other circuitry, par. 80-81) (i) individually addressable first transfer select inputs (transfer control line TR of a row y, where transfer gate tr is switched on when TR is high and TREN is high, par. 83 and Figs. 26 and 27), and (ii) individually addressable second transfer select inputs (gate connected to TREN for a column, where transfer gate tr is switched on when TR is high and TREN is high, par. 2, 83, and Figs. 1, 26, 27);
at least one reset selection control circuit (row control logic circuits control which rows are read out and/or reset during read out of a frame, par. 50) configured to control (i) individually addressable first reset select inputs (control line RES connected to gate of reset transistor res, where when RES turns on transistor res the voltage VDD is provided to the floating diffusion fd which resets the fd, par. 2 and Figs. 1 and 26);
an array of pixels (array of active pixels using a semiconductor process such as CMOS, par. 2, 83, and Figs. 1 and 26) comprising:
photodiodes (photodiode pd, par. 2, 83 and Figs. 1 and 26);
floating diffusion nodes (floating diffusion fd, par. 2, 83, and Fig. 26);
transfer transistors connecting the photodiodes to the floating diffusion nodes (transfer gate tr of a transistor of a four transistor pixel is between photodiode pd and floating diffusion fd, par. 2 and 83 and Figs. 1 and 26), wherein the transfer transistors are individually selectable by the combination of the first transfer select inputs (transfer control line TR of a row y, where transfer gate tr is switched on when TR is high and TREN is high, par. 83 and Figs. 26 and 27) and second transfer select inputs (control line TREN of a column x (example of col. 1 or col. 2 in Fig. 27), where transfer gate tr is switched on when TR is high and TREN is high, par. 83 and Figs. 26 and 27); and
reset transistors (reset switch res as a transistor of a four transistor pixel, par. 2 and 83 and Figs. 1 and 26) connected between one or more potentials and the floating diffusion nodes (reset switch res as a transistor is connected between floating diffusion fd and power supply VDD, par. 2, 55, 83, and Fig. 26), wherein the reset transistors are individually selectable by first reset select inputs (control line RES connected to gate of reset transistor res, where when RES turns on transistor res the voltage VDD is provided to the floating diffusion fd which resets the fd, par. 2 and Figs. 1 and 26);
output transistors in a source-follower configuration connecting the floating diffusion nodes to output nodes (buffer amplifier (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd and a source/drain terminal of source follow sf connected to a source/drain of select switch sel as a transistor of the four transistor pixel, par. 2, 83, and Fig. 26); and
a controller configured to control the at least one transfer selection control circuit to expose (controller 20 controls resetting of the pixels to control the start of an exposure period, operation of the transfer gates to transfer charges to the floating diffusions fd and operation of switches res, sel to control read-out from a pixel, par. 80-81):
(i) a first pixel of the array of pixels for a first length of time (exposure time col1, par. 83 and Fig. 27), and,
(ii) a second pixel of the array of pixels for a second length of time (exposure time col2, par. 83 and Fig. 27), the second length of time being independent of the first length of time (exposure time of col1 and col2 are different lengths, Fig. 27).
Meynants is silent with regards to at least one reset selection control circuit configured to control (i) individually addressable first reset select inputs, and (ii) individually addressable second reset select inputs; and the reset transistors are individually selectable by a combination of the first reset select inputs and the second reset select inputs; and reset selection transistors comprising a first reset selection transistor having a gate terminal connected to (i) a first reset select input of the first reset select inputs or (ii) a second reset select input of the second reset select inputs, and the first reset selection transistor also being connected between (1) a gate terminal of one of the reset transistors and (2) the other of (a) the first reset select input or (b) the second reset select input.
Sako discloses in 6:27-7:10 and Fig. 7 at least one reset selection control circuit (row decoder 50 providing pixel sensor selection signals X and !X that are used to control reset of a photodiode PD) configured to control (i) individually addressable first reset select inputs (pixel sensor selection signal X coupled to address signal selection signal output from row decoder 50), and (ii) individually addressable second reset select inputs (pixel sensor selection signal X! coupled to address signal selection signal output from row decoder 50); and the reset transistors are individually selectable by a combination of the first reset select inputs (selection signal X applied to the gate of transistor T1, where when selection signal X is high transistor T1 provides photodiode reset signal PDR to the gate of the transistor serving to reset the photodiode) and the second reset select inputs (selection signal !X applied to the gate of transistor T2, where when selection signal X is low transistor T2 provides a low signal to the gate of the transistor PDG serving to reset the photodiode PD, and thus the pixel sensor is not reset); and reset selection transistors comprising a first reset selection transistor (reset transistor T2) having a gate terminal connected to (i) a first reset select input of the first reset select inputs or (ii) a second reset select input of the second reset select inputs (gate of transistor T2 is connected to selection signal X!), and the first reset selection transistor also being connected between (1) a gate terminal of one of the reset transistors and (2) the other of (a) the first reset select input or (b) the second reset select input (transistor T2 is between the gate of the transistor serving to reset a photodiode and selection signal X).  As can be seen in 6:56-61 this is advantageous in that even in a row selected by the active pixel sensor selection signal X, a pixel in a column block that is not selected is not reset.
“A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As Meynants and Sako both teach providing reset circuitry for resetting pixel signals stored in pixel components used for pixel signal readout, one of ordinary skill in the art could have substituted the reset transistor and related circuitry of Sako for the reset transistor of Meynants, and the results of the substitution would have been predictably providing a reset signal to the reset transistor res of Meynants based on row and column selection signals.
Regarding claim 12, Meynants further discloses:
first length of time is different from the second length of time (exposure time of col1 and col2 are different lengths, Fig. 27).
Regarding claim 13, Meynants further discloses:
first length of time and the second length of time commence at different times (exposure time timing starts/commences later to the right on the timing chart for col2 than col1, Fig. 27).
Regarding claim 14 Meynants further discloses:
a multiplexer (multiplexer 33, par. 50); and
a plurality of reading circuits (circuitry connected between sel transistors, which are connected to output line output, and multiplexer 33 which is in turn connected to output amplifier 34, par. 50 and Figs. 1, 4, and 26), wherein:
a first reading circuit is connected, during a first reading time, via the multiplexer to read a value on a first source-follower output (for a fast frame readout only a portion of the pixels are read out from the pixels through the corresponding circuitry described for the reading circuits above, par. 50 and 83), and
a second reading circuit is connected, during a second reading time, via the multiplexer to read a value on a second source-follower output (after exposure time for the other pixels of the pixel array 40 the other pixels are read out using their corresponding circuitry described for the reading circuits above, par. 50 and 83).
Regarding claim 15, Meynants further discloses:
second reading time is independent of the first reading time (exposure time timing starts/commences later to the right on the timing chart for col2 than col1 based on their separate control signals, par. 83 and Fig. 27).
Regarding claim 16, Meynants further discloses:
two pixels of the array are pixels in the same row (row y, par. 83 and Fig. 27),
wherein at least a first pixel of the two pixels is exposed for a first exposure time (exposure time of row y, col1 pixel, Fig. 27), and
wherein at least a second pixel of the two pixels is exposed for a second exposure time (exposure time of row y, col2 pixel, Fig. 27), the second exposure time being independent of the first exposure time (exposure time timing starts/commences later to the right on the timing chart for col2 than col1 based on their separate control signals, par. 83 and Fig. 27).
Regarding claim 17, see the rejection of claim 16 and note that the difference in claim language between the two is that the two pixels are in a same column instead of a same row.  It is noted that if frame of reference is changed in Meynants where rows are considered columns instead and columns are considered rows instead, you arrive at the claim language.  Alternatively, two pixels in a same column can be read out at different times as seen in par. 50 of Meynants where different columns and rows can be selected for different exposure and readout based on addresses stored in address registers.
Regarding claim 18, Meynants further discloses:
photodiodes are arranged between the transfer transistors and a light source (photo-sensitive element PD for generating charge in response to incident light between light and transfer gate tr, par. 6, 47, and Fig. 1).
Regarding claim 19, see the rejection of claims 18 and 9.
Regarding claim 20, Meynants discloses:
A CMOS sensor (array of active pixels using a semiconductor process such as CMOS, par. 2, 83, and Figs. 1 and 26) comprising:
at least one photodiode (photodiode pd, par. 2, 83 and Figs. 1 and 26);
at least one floating diffusion node (floating diffusion fd, par. 2, 83, and Fig. 26);
at least one output node (source/drain of select switch sel as a transistor of the four transistor pixel, par. 2, 83, and Fig. 26);
at least one individually addressable first transfer select input (transfer control line TR of a row y, where transfer gate tr is switched on when TR is high and TREN is high, par. 83 and Figs. 26 and 27);
at least one individually addressable second transfer select input (gate connected to TREN for a column, par. 2, 83, and Figs. 1, 26, 27);
at least one individually addressable first reset select input (control line RES connected to gate of reset transistor res, where when RES turns on transistor res the voltage VDD is provided to the floating diffusion fd which resets the fd, par. 2 and Figs. 1 and 26);
at least one transfer transistor comprising a first transfer transistor connecting a first photodiode to a first floating diffusion node of the at least one floating diffusion node (transfer gate tr of a transistor of a four transistor pixel is between photodiode pd and floating diffusion fd, par. 2 and 83 and Figs. 1 and 26), wherein the first transfer transistor is individually selectable by the combination of: (i) one of the at least one first transfer select input (transfer control line TR of a row y, where transfer gate tr is switched on when TR is high and TREN is high, par. 83 and Figs. 26 and 27), and (ii) one of the at least one second transfer select input (gate connected to TREN for a column, where transfer gate tr is switched on when TR is high and TREN is high, par. 2, 83, and Figs. 1, 26, 27);
at least one reset transistor (reset switch res as a transistor of a four transistor pixel, par. 2 and 83 and Figs. 1 and 26) comprising a reset transistor connected between one or more potentials and the first floating diffusion node (reset switch res as a transistor is connected between floating diffusion fd and power supply VDD, par. 2, 55, 83, and Fig. 26), wherein the reset transistor is individually selectable by (i) a first reset select input (control line RES connected to gate of reset transistor res, where when RES turns on transistor res the voltage VDD is provided to the floating diffusion fd which resets the fd, par. 2 and Figs. 1 and 26); and
at least one output transistor in a source-follower configuration connecting the at least one first floating diffusion node to the at least one output node (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd and a source/drain terminal of source follow sf connected to a source/drain of select switch sel as a transistor of the four transistor pixel, par. 2, 83, and Fig. 26).
Meynants is silent with regards to at least at least one individually addressable second reset select input; the reset transistor is individually selectable by a combination of (i) a first reset select input of the at least one first reset select input, and (ii) a second reset select input of the at least one second reset select input; at least one reset selection transistor comprising a first reset selection transistor having a gate terminal connected to (i) the first reset select input or (ii) the second reset select input, and the first reset selection transistor also being connected between (1) a gate terminal of the reset transistor and (2) the other of (a) the first reset select input or (b) the second reset select input.  
Sako discloses in 6:27-7:10 and Fig. 7 at least one individually addressable second reset select input; wherein the reset transistor (transistor serving to reset a photodiode) is individually selectable by a combination of (i) a first reset select input of the at least one first reset select input (selection signal X applied to the gate of transistor T1, where when selection signal X is high transistor T1 provides photodiode reset signal PDR to the gate of the transistor serving to reset the photodiode, and where pixel sensor selection signal X coupled to address signal selection signal output from row decoder 50), and (ii) a second reset select input of the at least one second reset select input (selection signal !X applied to the gate of transistor T2, where when selection signal X is low transistor T2 provides a low signal to the gate of the transistor PDG serving to reset the photodiode PD, and thus the pixel sensor is not reset, and where pixel sensor selection signal X! is coupled to address signal selection signal output from row decoder 50); at least one reset selection transistor comprising a first reset selection transistor (transistor T2) having a gate terminal connected to (i) the first reset select input or (ii) the second reset select input (transistor T2 is between the gate of the transistor serving to reset a photodiode and selection signal X), and the first reset selection transistor also being connected between (1) a gate terminal of the reset transistor and (2) the other of (a) the first reset select input or (b) the second reset select input (transistor T2 is between the gate of the transistor serving to reset a photodiode and selection signal X).  As can be seen in 6:56-61 this is advantageous in that even in a row selected by the active pixel sensor selection signal X, a pixel in a column block that is not selected is not reset.
“A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As Meynants and Sako both teach providing reset circuitry for resetting pixel signals stored in pixel components used for pixel signal readout, one of ordinary skill in the art could have substituted the reset transistor and related circuitry of Sako for the reset transistor of Meynants, and the results of the substitution would have been predictably providing a reset signal to the reset transistor res of Meynants based on row and column selection signals. 
Regarding claim 21, see the rejection of claims 20 and 2.
Regarding claim 25, see the rejection of claims 20 and 6.
Regarding claim 27, see the rejection of claims 20 and 8.
Regarding claim 28, see the rejection of claims 20 and 9.
Regarding claim 29, see the rejection of claims 20 and 10.
Regarding claims 30 see the rejection of claim 11 and note that the limitations of claim 30 were shown in claim 11.
Regarding claims 31-38, see the combination of the rejection of claim 30 and rejection of claims 12-19 respectively.
	Regarding claim 39, see the rejection of claim 1 and note that Sako was shown to disclose:
at least one reset selection control circuit (row decoder 50 providing pixel sensor selection signals X and !X that are used to control reset of a photodiode PD, 6:27-7:10 and Fig. 7) configured to: 
(i) individually address the first reset select input (selection signal X applied to the gate of transistor T1, where when selection signal X is high transistor T1 provides photodiode reset signal PDR to the gate of the transistor serving to reset the photodiode, and where pixel sensor selection signal X coupled to address signal selection signal output from row decoder 50, 6:27-7:10 and Fig. 7), and
(ii) individually address the second reset select input (selection signal !X applied to the gate of transistor T2, where when selection signal X is low transistor T2 provides a low signal to the gate of the transistor PDG serving to reset the photodiode PD, and thus the pixel sensor is not reset, and where pixel sensor selection signal X! is coupled to address signal selection signal output from row decoder 50).
Regarding claim 40, see the rejection of claim 20, and note that Sako was shown to disclose:
at least one reset selection control circuit (row decoder 50 providing pixel sensor selection signals X and !X that are used to control reset of a photodiode PD, 6:27-7:10 and Fig. 7) configured to (i) individually address the at least one first reset select input (selection signal X applied to the gate of transistor T1, where when selection signal X is high transistor T1 provides photodiode reset signal PDR to the gate of the transistor serving to reset the photodiode, and where pixel sensor selection signal X coupled to address signal selection signal output from row decoder 50, 6:27-7:10 and Fig. 7), and (ii) individually address the at least one second reset select input (selection signal !X applied to the gate of transistor T2, where when selection signal X is low transistor T2 provides a low signal to the gate of the transistor PDG serving to reset the photodiode PD, and thus the pixel sensor is not reset, and where pixel sensor selection signal X! is coupled to address signal selection signal output from row decoder 50).

Conclusion
Regarding claims 4, 5, 23, and 24, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697